         Case 1:19-cv-01013-DLC Document 112 Filed 04/06/21 Page 1 of 1




                                                                               Julie Goldsmith Reiser
                                                                                      (202) 408-4600
                                                                                      (202) 408-4699
                                                                          jreiser@cohenmilstein.com



                                          April 6, 2021

Via Electronic Filing

The Honorable Denise Cote
United States District Court
Southern District of New York
500 Pearl Street, Room 1610
New York, NY 100077

       Re:     In re General Electric Securities Litigation, 19-cv-1013 (DLC)

Dear Judge Cote:

We represent Plaintiff in the above-referenced dismissed action. On March 19, 2021, we filed
Plaintiff’s Proposed Findings of Fact and Conclusions of Law Regarding Compliance with Federal
Rule of Civil Procedure 11(b), ECF No. 110, in compliance with the Court’s Order of February
25, 2021, ECF No. 109.

Last Friday, also in compliance with the Court’s Order, Defendants filed a Response to Plaintiff’s
Rule 11(b) submission, ECF No. 111, in which Defendants now argue for sanctions. Plaintiff
respectfully requests leave to file a reply, on or before April 16, 2021, to address Defendants’
sanctions arguments, which they had not previously raised.

Plaintiff’s counsel has conferred with counsel for Defendants and they do not oppose Plaintiff’s
request for leave to file a reply.

We thank Your Honor for your consideration of this matter.

                                             Respectfully submitted,

                                             /s/ Julie Goldsmith-Reiser
                                             Julie Goldsmith Reiser
